EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.

 To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Shane K Jensen, (Reg. No. 55,301) on 23 February 2021. The application has been amended as follows:

Please amend claims 21, 33 and 34 as follow:
21. (Currently Amended) A method for encoding a sequence of frames of a data signal, the method comprising: 
	receiving a first sequence of frames encoded using a first encoding system; 
encoding a second sequence of frames associated with the sequence of frames using a second encoding system, wherein the second sequence of frames is an up-scaled version of the first sequence of frames; 
wherein the first encoding system is adapted to generate a first encoded data stream according to a first bit rate; 
wherein the second encoding system is adapted to generate a second encoded data stream according to a second bit rate; and 
wherein the method further comprises increasing the second bit rate, upon an indication of a use of, or of an intention to use, filler values for keeping a constant encoding rate by the first encoding system, 

33. (Currently Amended) A video encoder comprising: 
one or more processors; and 
one or more computer-readable hardware storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the video encoder to: 
receive a first sequence of frames encoded using a first encoding system; 
encode a second sequence of frames associated with the sequence of frames using a second encoding system, wherein the second sequence of frames is an up-scaled version of the first sequence of frames;
 wherein the first encoding system is adapted to generate a first encoded data stream according to a first bit rate; 
wherein the second encoding system is adapted to generate a second encoded data stream according to a second bit rate; and 
wherein the video encoder is further caused to increase the second bit rate, upon an indication of a use of, or of an intention to use, filler values for keeping a constant encoding rate by the first encoding system, 

34. (Currently Amended) A computer readable hardware storage medium having recorded thereon computer readable instructions which, when the computer readable instructions are executed by a processor of a computing system, cause the computing system to: 
receive a first sequence of frames encoded using a first encoding system; 
encode a second sequence of frames associated with the sequence of frames using a second encoding system, wherein the second sequence of frames is an up-scaled version of the first sequence of frames; 
wherein the first encoding system is adapted to generate a first encoded data stream according to a first bit rate; 
wherein the second encoding system is adapted to generate a second encoded data stream according to a second bit rate; and 
wherein the computing system is further caused to increase the second bit rate, upon an indication of a use of, or of an intention to use, filler values for keeping a constant encoding rate by the first encoding system.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a mechanism to control the bit rate associated with an encoding system

Prior art was found for the claims as follows:
Ye Yan et al. [US 20140010294 A1] discloses the following claim limitations:
21. (Currently Amended) A method for encoding a sequence of frames of a data signal (i.e. FIG. 7 is a diagram illustrating an example of a two-layer scalable encoding system with picture-level inter-layer prediction (ILP) support- ¶0017), the method comprising: 
	receiving a first sequence of frames encoded using a first encoding system (i.e. BL encoder 7006- fig. 7); 
encoding a second sequence of frames associated with the sequence of frames using a second encoding system (i.e. EL encoder 7004- fig. 7), wherein the second sequence of frames is an up-scaled version of the first sequence of frames (i.e. see fig. 7); 
wherein the first encoding system is adapted to generate a first encoded data stream according to a first bit rate; wherein the second encoding system is adapted to generate a second encoded data stream according to a second bit rate (i.e. The BL video may be coded with coarser quantization (for example, lower bit rate with lower quality), whereas the EL video may be coded with finer quantization (for example, higher bit rate with higher quality) - ¶0046); and 



Claim 17, computer-readable medium storing instructions claim 17 corresponds to method claim 21, and therefore Ye teaches the same limitations as listed above. 

However, Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 21, 33 and 34, “increasing/increase the second bit rate, upon an indication of a use of, or of an intention to use, filler values for keeping a constant encoding rate by the first encoding system, and using bits produced by the increased second bit rate in place of all or part of the filler values to maintain a specific combined transmission rate”.
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 21-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488